ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_04_EN.txt. 489

SEPARATE OPINION OF JUDGE KOOIJMANS

Judgment bears testimony to inherent weakness of optional clause system —
Reservations to declarations of acceptance of compulsory jurisdiction under Ar-
ticle 36, paragraph 2, of the Statute — Making of such reservations never been
controversial if not inconsistent with the Statute itself — Court's finding that
Canada’s reservation is valid correct interpretation of the law — Canada’s res-
ervation made to prevent the Court from scrutinizing the legality of an action it
intended to undertake — Consistency of such policy with expressed preference
for judicial settlement — Free choice of means and acceptance of compulsory
jurisdiction — Optional Clause system an integral and essential part of the
Statute. Role of the Court in this respect — Compulsory jurisdiction not just
another method of settling legal disputes.

1. I have voted in favour of the Court’s finding that it has no jurisdic-
tion to adjudicate upon the dispute submitted by Spain since this dispute
comes within the terms of the reservation contained in paragraph 2 (d)
of the Canadian declaration of acceptance of the Court’s compulsory
jurisdiction of 10 May 1994. I have done so, however, with a heavy heart,
since I am fully aware that this Judgment — although undoubtedly in
conformity with international law as it presently stands — bears testi-
mony to the inherent weakness of the system of compulsory jurisdiction
under Article 36, paragraph 2, of the Statute, also called the optional
clause system, as it has developed in the course of time.

2. Although this system was established in 1920 and reconfirmed in
1945 as an expression of the idea that the settlement of international legal
disputes by adjudication is desirable and should be sought if other
methods of dispute-settlement have failed or are unable to proffer a
solution, it hardly has come near to that ideal in actual practice.

3. It is ironical indeed that the League of Nations, in its efforts to
encourage acceptance of the Court’s jurisdiction, endorsed the making of
reservations to such acceptance (although Article 36, paragraph 3, of the
Statute does not formally authorize a declarant State to make such res-
ervations), but by so doing weakened the system it tried to strengthen.

The use of reservations became so widespread and so varied that Pro-
fessor Humphrey Waldock in 1955 warned that:

“the attitude of States towards the optional clause may degenerate

61
490 FISHERIES JURISDICTION (SEP. OP. KOOIJMANS)

into one of pure opportunism, declarations being made, cancelled
22]

and varied as the immediate interests of States may dictate” !.

4. The right of a State to make reservations to its declaration of
acceptance has long been recognized; in point of fact it never has been
even controversial. This is confirmed by the fact that it was not even con-
sidered necessary to incorporate it explicitly in the Statute when in 1945
the present Court was established. The San Francisco Conference Sub-
committee D to Committee IV/1 stated in its Report of 31 May 1945:

“As is well known, the article (Article 36 of the Statute) has con-
sistently been interpreted in the past as allowing states accepting the
jurisdiction of the Court to subject their declarations to reservations.
The Subcommittee has considered such interpretation as being hence-
forth established. It has therefore been considered unnecessary to
modify paragraph 3 in order to make express reference to the right
of the states to make such reservations.”?

5. Since that time controversy only has arisen with regard to the ques-
tion whether reservations inconsistent with the Statute itself are admis-
sible. Although the Court itself never took position with regard to that
question, both in the Norwegian Loans case and the Interhandel case the
so-called “automatic reservation” and its validity under the Statute was a
matter for lively debate. According to Judge Lauterpacht and some of his
colleagues, Article 36, paragraph 6, of the Statute explicitly authorized
the Court and not the declarant State to decide whether in the event of a
dispute the Court has jurisdiction. A reservation in which the declarant
State reserves for itself the right to determine whether a dispute is essen-
tially within its national jurisdiction is “contrary to an express provision”
of the Statute and therefore must be deemed invalid.

6. In his famous separate opinion in the Norwegian Loans case Judge
Lauterpacht did not doubt, however, for one moment the right of a State
to make reservations which cannot be deemed to be contrary to the
Statute. He explicitly stated:

“In accepting the jurisdiction of the Court Governments are free
to limit its jurisdiction in a drastic manner. As a result there may be
little left in the Acceptance which is subject to the jurisdiction of the
Court. This the Governments, as trustees of the interests entrusted
to them, are fully entitled to do.”?

'C. H. M. Waldock, “Decline of the Optional Clause”, British Year Book of Interna-
tional Law, Vol. 32, 1955-1956, p. 283.

2 UNCIO, XIII, p. 559, doc. 702.

3 Certain Norwegian Loans, Judgment, I.C.J. Reports 1957, p. 46.

62
491 FISHERIES JURISDICTION (SEP. OP. KOOIJMANS)

A similar viewpoint was taken by the Court in the case concerning
Military and Paramilitary Activities in and against Nicaragua ( Nicara-
gua v. United States of America) when it stated:

“Declarations of acceptance of the compulsory jurisdiction of the
Court are facultative, unilateral engagements, that States are abso-
lutely free to make or not to make. In making the declaration a State
is equally free either to do so unconditionally and without limit of
time for its duration, or to qualify it with conditions or reserva-
tions.”* (Quoted in paragraph 54 of the present Judgment.)

7. Nor have I found in doctrine a tendency to limit the legality —
which is something entirely different from the desirability — of making
reservations to declarations of acceptance (with the exception of reserva-
tions encroaching upon the Statute). I therefore cannot but share the
view of the Court, expressed in paragraph 54 of the Judgment, that “[t]he
fact that a State may lack confidence as to the compatibility of certain of
its actions with international law does not operate as an exception to the
principle of consent to the jurisdiction of the Court and the freedom to
enter reservations”. The Court has to apply the law as it is and I have not
found a scrap of evidence in State practice that contradicts the Court’s
view.

8. Yet, I strongly feel that things should not be left at that. In the
present case Canada has modified its declaration of acceptance and intro-
duced a new reservation precisely to prevent the Court from scrutinizing
the legality of an action it intended to undertake. In spite of the wide
range of reservations made, it was only seldom that a State modified its
declaration in anticipation of a certain dispute reaching the Court. Mer-
rills mentions three examples: in 1954 Australia modified its declaration
in view of a dispute with Japan over pearl fisheries, in 1955 the United
Kingdom entered a reservation to prevent proceedings in respect of the
Buraini arbitration and in 1970 Canada added a reservation regarding
the enactment of the Arctic Waters Pollution Prevention Act. To this list
of examples may now be added the 1994 Canadian reservation.

9. The doubt, or — as the Court puts it — the lack of confidence
about the compatibility of intended action with international law which
led to the making of a new reservation, was well expressed by the then
Prime Minister of Canada in explanation of the reservation made with
regard to the Arctic Waters Pollution Prevention Act. On 8 April 1970 he
stated in the House of Commons:

4 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Jurisdiction and Admissibility, Judgment, I C.J. Reports 1984, p. 418,
para. 59.

5 J. G. Merrills, “The Optional Clause Today”, British Year Book of International
Law, Vol. 50, 1979, p. 94.

63
492 FISHERIES JURISDICTION (SEP. OP. KOOIJMANS)

“Canada is not prepared however to engage in litigation with
other states concerning vital issues where the law is either inadequate
or non-existent and thus does not provide a firm basis for judicial
decision. We have therefore submitted this new reservation . . . relat-
ing to those areas of the law of the sea which are undeveloped or
inadequate.” 6

A similar reasoning seems to lie at the basis of the Canadian 1994 res-
ervation.

10. As is clear from this statement, a State taking unilateral action on
a matter where international law apparently is in a state of flux is well
aware of the probability that such actions may lead to disputes with other
States. It may prefer to settle such disputes by other means than judicial
settlement because it is convinced that such other means may lead to a
resolution of the issue which in the end will be more satisfactory for all
States concerned. Under present international law States are perfectly
entitled to take such a position. In paragraph 56 of the Judgment the
Court refers in this respect to the principle of the free choice of means
contained in Article 33 of the Charter.

11. In the present case, however, Canada had made its choice and had
made a commitment to a particular method of dispute settlement by
accepting the compulsory jurisdiction of the Court. It is true that it had
explicitly stipulated in its declaration of 1985 that it could at any time
terminate its acceptance of the Court’s jurisdiction or add to, amend or
withdraw the reservations contained in its declaration and that was
exactly what Canada did when it deposited its new declaration on
10 May 1994.

12. A State which is free to terminate its acceptance of the Court’s
compulsory jurisdiction at any time by the same token is legally free to
limit the scope of that acceptance. The question which in my opinion
must be put has, therefore, no legal purport but seems nevertheless legiti-
mate. The question which presents itself in the present case (but not for
the first time) is: how far can a State go in strengthening the system of
compulsory jurisdiction by depositing a declaration of acceptance while
at the same time making reservations which impair its effectiveness?

13. The optional clause system was set up as a compromise between
those States that favoured a comprehensive system of compulsory judi-
cial settlement and (a minority of) other States which felt that this was
not (yet) desirable and therefore not achievable. A State which has
accepted the compulsory jurisdiction by depositing a declaration of
acceptance indicates thereby that it considers judicial settlement to be the
most appropriate method of third party settlement for legal disputes if

§ Quoted in R. St. J. Macdonald, “The New Canadian Declaration of Acceptance of
the Compulsory Jurisdiction of the International Court of Justice”, Canadian Yearbook
of International Law, Vol. 8, 1970, p. 3.

64
493 FISHERIES JURISDICTION (SEP. OP. KOOIJMANS)

such disputes cannot be solved amicably. It may subject this acceptance
to certain conditions and reservations thereby moving into the direction
of those States which found a comprehensive system a bridge too far. By
limiting the scope of the Court’s jurisdiction in an excessive way, the
credibility of the system itself is affected; as a result the declarant State’s
sincerity in supporting the idea of compulsory jurisdiction is implicitly
attenuated as well.

14. In the past this attitude of certain States which limited the Court’s
jurisdiction in a drastic way has led to laments similar to that of Profes-
sor Waldock quoted earlier. A completely different but nevertheless com-
parable problem presents itself, however, when a State accepts the Court’s
jurisdiction in a rather generous way, but at a given moment by modify-
ing its declaration deprives the Court of jurisdiction over an anticipated
dispute. The confidence in the judicial system and the Court exemplified
by the willingness to submit a wide range of conceivable but not immi-
nent legal disputes to judicial settlement is to a certain extent neutralized
by the exemption from the Court’s jurisdiction of an anticipated and
therefore probably imminent dispute.

15. The optional clause system is a fragile system. The high expecta-
tions of the founders of the Permanent Court of International Justice
have not come true. The prospects of a comprehensive system of com-
pulsory jurisdiction reached their peak in the 1930s but at present it may
at best be called a beckoning ideal. Nevertheless, an increasing number of
States are finding their way to the Court and also the number of States
which have deposited a declaration of acceptance is slowly but steadily
increasing. Under these circumstances it would in my opinion not have
been beyond the Court’s mandate to draw attention to the fragility of the
system of compulsory jurisdiction which in the form of the optional
clause system is an integral and essential part of the Statute and to the
risks to which it is exposed. This all the more so since in its recent Judg-
ment in the case concerning the Land and Maritime Boundary between
Cameroon and Nigeria, Preliminary Objections, Judgment, I.C.J. Reports
1998, the Court emphasized — be it on a strictly legal basis — the impor-
tance of that system.

16. It may be readily admitted that the system of compulsory adju-
dication is not the key to a peaceful and well-organized world which it
was considered to be by many States in 1922 and 1945. Nevertheless its
crucial role in a system of dispute settlement and in a world-order in
general should by no means be underrated. In this respect it may be
appropriate to recall what was said by Professor Bin Cheng during the
Conference of the International Law Association held in Tokyo in 1964
in response to a colleague who had said that there are methods of
settlement of international disputes which are probably just as good
as international adjudication. Maybe Professor Cheng’s statement may
sound too categorical; it nevertheless contains elements which in my

65
494 FISHERIES JURISDICTION (SEP. OP. KOOIJMANS)

opinion consider full consideration, maybe today even more than was
the case in 1964.

17. On that occasion Professor Cheng said:

“The acceptance of the compulsory jurisdiction of international
tribunals is not only a question of procedure, but is also one of sub-
stance. It changes in fact the nature of the law which governs inter-
national relations. We may divide international law into . . . different
grades. First of all there is international law on the auto-interpreta-
tion level. That is when States have not accepted the duty to go
before an international tribunal. In such a situation when a dispute

‘ arises each party is entitled to maintain its own interpretation of the
law.”

18. He went on to say:

“But when a State accepts in advance the duty to submit to inter-
national adjudication, it is no longer able to act in that way. It must
always behave in such manner that, if brought before the court, its
conduct stands at least a fair chance of being upheld. In other
words, where a State accepts in advance the duty to go to the Inter-
national Court or to go to arbitration, the international! law that is
applicable to it becomes different in nature. One may call this law
justiciable or arbitrable law. It is very much superior in quality to
the auto-interpretation type of international law.”

And Professor Cheng concluded:

“compulsory adjudication is not just another method of settling
international disputes. It raises the international law applicable
between the States concerned from the auto-interpretation to the
justiciable grade”’.

19. This view seems to be shared by another learned author who drew
attention to the fact that the

“prevalence of non-judicial settlement in the domestic legal system
may result in part from the availability of judicial settlement; each
party knows that the cost of its failure to settle may be the other
party’s recourse to the courts, with all the uncertainty that entails . . .
Indeed, the prospect of eventual judicial decision necessarily affects
the way the parties think about the law; inevitably, they will bargain

7 International Law Association, Report of the Fifty-First Conference, Tokyo, 1964,
pp. 43-44.

66
495 FISHERIES JURISDICTION (SEP. OP. KOOIJMANS)

and assess the value of various settlement proposals in terms of how
they think a court will decide.” 5

20. I certainly do not contend that what is contained in the above quo-
tations is fully reflected in the optional clause system as it has developed
until today. Nevertheless I strongly feel that the gist of that content, viz.,
that compulsory jurisdiction is more than just another method of settling
legal disputes, should function as a point of reference for the Court’s
evaluation of the optional clause system. Since the Court’s Judgment —
inevitable as it is — does not bring us any nearer to the qualitative
criteria referred to here, I have voted for the finding of the Court with
dismay; I found it necessary to give expression to my disquiet which is in
no way restricted to the present case.

(Signed) P. H. KooïMans.

8 Richard Bilder, “International Dispute Settlement and the Role of International
Adjudication”, in L. Fisler Damrosch (ed.), The International Court of Justice at a Cross-
roads, 1987, pp. 159-160.

67
